DOWNEY, Judge.
In this criminal case, Peters, a juvenile, appeals from the sentence which imposed adult sanctions without first addressing the criteria set forth in section 39.111(7), Florida Statutes (1989).
Peters was tried by a jury and found guilty of three felonies. The trial court ordered and received a predisposition report as required by section 39.111(7)(a). However, the judge failed to address the mandatory criteria of section 39.111(7)(c) in announcing his decision to sentence Peters as an adult, nor did he enter the written order required by section 39.111(7)(d).
The state concedes the error, and we accordingly reverse the sentence and remand the cause with directions to resen-tence Peters in accordance with the mandatory provisions of sections 39.111(7)(c) and (d), Florida Statutes (1989).
LETTS and WARNER, JJ., concur.